Citation Nr: 1745314	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  15-30 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a hole in the right ear.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In his August 2015 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  However, in September 2017, he submitted correspondence requesting that his hearing be canceled.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).


FINDING OF FACT

In a September 2017 written statement, the Veteran requested cancelation of his September 2017 Board hearing "to include cancellation of the conditions listed for that hearing."


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.S. § 7105 (d)(5) (LexisNexis 2017); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn in writing, by the Veteran or his authorized representative, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  In a September 2017 written statement, the Veteran requested cancelation of his September 2017 Board hearing "to include cancellation of the conditions listed for that hearing."  Based on the foregoing, the Board finds that the Veteran's September 2017 correspondence meets the requirements for withdrawal of the substantive appeal as to the issue of entitlement to service connection for a hole in the right ear,

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.S. § 7105 (LexisNexis 2017).  As just discussed, the Board has found that the pertinent criteria for withdrawal of the issue of entitlement to service connection for a hole in the right ear have been satisfied.  As a result, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


